Citation Nr: 0022491	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a prostate 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
stomach condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This appeal arises from a February 1994 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), that, inter alia, denied entitlement to 
service connection for PTSD.

The Board of Veterans' Appeals (Board) notes that, by the 
same rating decision, the RO also denied service connection 
for blood pressure, headaches, malaria, and a prostate 
condition, and declined to reopen the previously denied claim 
for service connection for lower back and stomach conditions.  
The veteran submitted a notice of disagreement in December 
1994, in which he stated he was "appealing on my case denied 
few months ago."  He then listed various conditions 
including a stomach condition that required two surgeries, a 
prostate condition, a skin condition and throat problems that 
he feels are related to exposure to the herbicide Agent 
Orange, a liver condition, and a low sperm count.  The RO 
responded with a statement of the case, dated in July 1995, 
in which it identified only the issue of service connection 
for PTSD as on appeal.

The issues of service connection for a prostate condition and 
whether or not new and material evidence sufficient to reopen 
the previously denied claim for service connection for a 
stomach condition are the subject of a remand immediately 
following this decision.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The issues of service connection for a skin 
condition and throat condition, including 

chronic tonphilitis (sic) and pharyngitis, as secondary to 
exposure to the herbicide Agent Orange, and for service 
connection for a liver condition and a low sperm count, are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains reports of two neuro-psychiatric 
evaluations-a March 1998 private psychiatric medical report 
and a December 1993 addendum to an August 1993 VA examination 
report-establishing that the veteran has been diagnosed with 
PTSD, which the examiners opine is causally related to 
stressful events the veteran experienced during his active 
service in the Republic of South Vietnam.

2.  The veteran has testified and averred that he experienced 
stressful incidents while on active service in Vietnam.


CONCLUSION OF LAW

The claim for entitlement to PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996 (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) 

issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the veteran has presented a well-
grounded claim concerning his claim for service connection 
for PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), as defined by Caluza, supra.

First, he has presented competent medical evidence, in the 
forms of a March 1998 private psychiatric evaluation report 
and the December 1993 addendum to an August 1993 VA 
examination report.  Both reflect the veteran is diagnosed 
with PTSD.

Second, the claims file contains statements of specific and 
general stressors that the veteran avers he experienced while 
on active duty in Vietnam.  For example, in January 1997, the 
veteran testified before a hearing officer sitting at the 
local RO that he was a cargo handler and, while stationed in 
the Republic of Vietnam, was 

assigned the task of unloading ammunition.  He also testified 
that he was exposed to wounded soldiers, including enemy 
soldiers, when he went to the hospital for treatment for 
other conditions.  He further testified that while he was on 
active duty his friend, with whom he had been in boot camp 
and who was in the same military occupational specialty but 
stationed south of the veteran, was killed.  His testimony 
and other documents submitted in support of his claim reflect 
that the ammunition dump was the object of enemy attack, and 
that he and other soldiers performed guard duty.

The Board notes that the veteran's testimony and statements 
are sufficient for the purposes of well-grounding his claim.

Third, the veteran has presented competent medical evidence 
of an etiological link between his currently diagnosed PTSD 
and his active service.  A March 1998 psychiatric medical 
report, proffered by Fabio H. Lugo, M.D., indicates that the 
veteran is diagnosed with PTSD which the examiner opines is 
causally related to "[w]ar related" experiences the veteran 
underwent during his active service in the Republic of South 
Vietnam.  In addition, a neurological VA examination report, 
dated in August 1993, is of record, submitted by Jack R. 
Jarvis, M.D.  Dr. Jarvis deferred his diagnosis pending 
review of the claims file.  In December 1993, he submitted an 
addendum, noting that he had reviewed the veteran's claim 
file.  In pertinent part, he stated, "Apparently there is a 
long history of instability.  All previous diagnoses have 
merit."  He then opined, "Since the veteran was in Viet Nam 
and frequently exposed to hazardous situation ... following is 
offered.  Diagnosis:  PTSD." 

In conclusion, the veteran has provided competent medical 
evidence of current diagnosis, in this case, of PTSD, of an 
etiological link between this currently diagnosed psychiatric 
disability and his active service, and has testified as to 
the stressors and stressful incidents he experienced while on 
active service concerning this disability.  Thus, the Board 
finds he has presented well-grounded claims for service 
connection for PTSD within the meaning of Caluza, supra.



ORDER

The claim for service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In addition, the veteran 
seeks service connection for a prostate condition and to 
reopen his previously denied claim for service connection for 
a stomach condition.

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

First, the veteran's service personnel records, his "201 
file," are not of record.  Moreover, the RO has not 
requested verification of the veteran's stressors by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The Board notes that the veteran submitted 
copies of an operational report for the 124th Transportation 
Command and some morning reports for the 264th Transportation 
Company.  Nonetheless, the operational reports concern only 
the one unit's operations for the quarter ending October 31, 
1967.  Similarly, the morning reports concern only one of the 
two units to which the veteran stated he was assigned.  

The veteran is advised that he must provide specific 
information concerning the events, dates, places, persons 
involved, and units involved for a meaningful search for, and 
verification of, information to be conducted.


Second, in addition to denying service connection for PTSD, 
the RO also denied service connection for a prostate 
condition and declined to reopen the previously denied claim 
for service connection a stomach condition in its February 
1994 rating decision.  In his notice of disagreement, 
submitted in December 1994, the veteran also discussed his 
prostate and stomach conditions.  Yet, the RO identified only 
the issue of service connection for PTSD in its July 1995 
statement of the case.

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Consequently, the Board 
will remand to the RO for the issuance of a statement of the 
case the issues of entitlement to service connection for a 
prostate condition and of whether new and material evidence 
has been submitted sufficient to reopen the previously denied 
claim for service connection for a stomach condition.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim for service 
connection for PTSD, and to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to verify the 
reported stressors.  The RO should 
request from the veteran additional 
specific information concerning events 
during service that are considered to be 
stressors-including, but not limited to, 
the death of his friend, his treatment in 
hospital where he was exposed to wounded 
soldiers, and the type of conditions 
under which he served guard duty at the 
ammunition dump.  The veteran should be 
advised that he must provide specific 
information concerning the events, dates, 
places, persons involved, and units 
involved for a meaningful search for, and 
verification of, information to be 
conducted.


2.  The veteran's response 
notwithstanding, the RO should request 
USASCRUR to provide information to verify 
events claimed as stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  If 
the record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the reason for the 
failure to refer the matter to USASCRUR 
should be noted in the record.  

3.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

4.  The RO should obtain pertinent 
information from the veteran's service 
personnel records ("201 file").

5.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  If necessary, the 
RO should request that the veteran 
augment the information that he has 
already provided.

6.  If the service personnel records are 
unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 


7.  The RO should prepare a statement of 
the case concerning the issues of 
entitlement to service connection for a 
prostate condition and of reopening the 
previously denied claim for service 
connection for a stomach condition.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for PTSD and determine whether 
this claim may now be granted.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran is notified that 
following the statement of the case concerning entitlement to 
service connection for a prostate condition and the reopening 
of the previously denied claim for service connection for a 
stomach condition, he must perfect a timely substantive 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is so informed.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



